IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-50017
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

STEVE ELLIS,

                                       Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. ER-94-CA-323
                       - - - - - - - - - -

                          June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Steve Ellis, #02383-043, appeals the denial of his 28 U.S.C.

§ 2255 motion to vacate his sentence, in which he argued that the

district court erred in determining the amount of marijuana

attributable to him for Sentencing Guideline purposes and that

his attorney performed ineffectively by failing to raise this

issue on direct appeal.    This court has reviewed the record, the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-50017
                                  -2-

parties’ arguments, and the district court’s findings and

conclusions, and affirms for essentially the reasons cited by the

district court.   See Ellis v. United States, No. EP-94-CA-323-H

(W.D. Tex. Nov. 17, 1995).

     AFFIRMED.